t c summary opinion united_states tax_court william b and cheryl b o’bryant petitioners v commissioner of internal revenue respondent docket no 15472-07s filed date william b and cheryl b o’bryant pro sese heather k mccluskey for respondent gerber judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure this opinion shall not be treated as precedent for any other case the controversy in this case is the residual of extensive settlement negotiations and the resolution of most of the determinations set forth in the notice_of_deficiency the remaining issues concern whether petitioners are liable for sec_6651 additions to tax for the and tax years and whether the court has jurisdiction to consider certain aspects of the parties’ disagreement concerning a prior tax_year from which various credits were carried over for the and tax years background this case was calendared for trial during fall and at that time the parties presented to the court a settlement agreement that resolved all of the determinations set forth in the notice_of_deficiency other than the sec_6651 late- filing additions to tax and their disagreement about the application of certain overpayment credits from prior-year returns the background information in this case is complex and was further complicated by petitioners’ late filing and error sec_2there were numerous differences concerning the credits from prior years the court worked with the parties beginning in fall and after numerous telephone conferences most of the parties’ differences have been resolved the resolution of the complex computational issues required exceptional patience cooperation and efforts by the parties and the court compliments those efforts respondent made in the processing of petitioners’ tax returns we address only those facts that bear on the remaining issues petitioners resided in california at the time their petition was filed following his completion of medical school in william b o’bryant petitioner began his residency in internal medicine in california he was successful in the practice of medicine in orange county california after approximately years however petitioner found that he had a proclivity and the ability to be a day trader late in he abandoned the practice of medicine and became a full-time day trader four or five months later petitioner wife suffered a severe head injury that resulted in a cerebral hemorrhage and coma following brain surgery petitioner wife became paralyzed on the left side of her body and she had a limited memory at that time petitioners had two minor children and two children in college and petitioner ceased day trading to care for his wife and children full time it took more than years for petitioner wife to be able to get around and manage her own care independently initially petitioner’s wife was unable to perform most of the basic functions of human existence and petitioner taught her to walk eat dress etc during petitioner began working as an appeals medical director for a health insurance_company shortly after that his wife developed a new condition known as normal pressure hydrocephalus this condition caused additional problems for petitioner and his wife including her lack of balance worsening short-term memory and incontinence among other things she required additional brain surgery during date to implant a shunt in her cranial ventricle to allow drainage during the following years petitioner’s income was insufficient to cover his family’s living_expenses and he amassed approximately dollar_figure in debt petitioners had prepayment_credits from prior years and various estimated payments and when their and tax returns were filed albeit late any amounts of tax owed were small as of date petitioners had not filed their and joint federal_income_tax returns and respondent prepared substitutes for returns for those years using available information from respondent’s records on or about date petitioners filed and joint federal_income_tax returns discussion sec_6651 imposes an addition_to_tax in the case of any failure to timely file a federal_income_tax return unless it is shown that such failure is due to reasonable_cause and not due to willful neglect a showing of reasonable_cause require sec_3petitioners after considering credits had a refund due them for of the tax years taxpayers to demonstrate they exercised ordinary business care and prudence and nevertheless were unable to file the tax_return by the due_date the addition will not apply if it is shown that the failure_to_file a timely tax_return was due to reasonable_cause and not due to willful neglect see sec_6651 see also 469_us_241 sec_301_6651-1 proced admin regs willful neglect is interpreted as a conscious intentional failure or reckless indifference united_states v boyle supra pincite the fact that petitioners’ income_tax returns for and were filed late satisfies respondent’s burden of production under sec_7491 and establishes the potential for petitioners’ liability for the sec_6651 addition_to_tax unless they can establish reasonable_cause for the failure_to_file timely see 116_tc_438 petitioner claims that his late filing was due to reasonable_cause because of his good-faith belief that prior year’s credits or overpayments would result in no tax or addition_to_tax due4 for and when the and returns were due petitioner was unable to accomplish much more than caring for hi sec_4ultimately the credits from earlier years resulted in an overpayment in year we note however those circumstances do not obviate the sec_6651 late-filing addition_to_tax wife children and household while continuing to earn money to support his family in ruggeri v commissioner tcmemo_2008_300 the following contrasting opinions were set forth to show some parameters of reasonable_cause cases with circumstances similar to those we consider here the court has found reasonable_cause where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her tax_return see eg tabbi v commissioner tcmemo_1995_463 reasonable_cause found where the taxpayers’ son had heart surgery and the taxpayers spent months continuously in the hospital with him and the taxpayers filed their return months after their son’s death harris v commissioner tcmemo_1969_49 reasonable_cause found where the taxpayer’s activities were severely restricted and the taxpayer was in and out of hospitals because of various severe medical ailments including stroke paralysis heart attack bladder trouble and breast cancer on the other hand the court has not found reasonable_cause where the taxpayer does not timely file but is able to continue his or her business affairs despite the illness or incapacity see eg 88_tc_1175 no reasonable_cause found where the taxpayer had a long history of delinquent filing of returns and the taxpayer was actively involved in preparing and executing business-related documents despite illness during years at issue watts v commissioner tcmemo_1999_416 reasonable_cause not found where although the taxpayer’s mother and daughter were both ill and the taxpayer frequently took them to see doctors the taxpayer also performed extensive architectural services in the taxpayer’s business wright v commissioner tcmemo_1998_224 reasonable_cause not found where the taxpayer had capacity to attend to matters other than filing tax returns despite the trauma of his mother’s disappearance and death affd without published opinion 173_f3d_848 2d cir petitioner’s circumstances are most like those in tabbi v commissioner supra and harris v commissioner supra in which the court found reasonable_cause for the late filing the record reflects that after petitioner wife’s accident he was consumed by his constant attention to her needs during the period under consideration by his unsuccessful5 attempt to earn enough money to pay the bills by his obligation to care for his family and by the maintaining of his household when the returns were due petitioner slept little and had no time for any other activity under these circumstances petitioner attempted to maintain sufficient records but was nevertheless unable to file the tax returns within the prescribed time additionally during that time petitioners’ returns were being audited and there were substantial differences between the parties concerning the application of credits and overpayments from prior years the failure_to_file was not due to petitioners’ intentional failure or reckless indifference we accordingly hold that petitioners are not liable for the late-filing addition_to_tax under sec_6651 for the and tax years finally we turn to the computational issue by way of background the genesis of the problem was the filing of 5during the period to petitioner went approximately dollar_figure into debt petitioners’ tax_return wherein they reported a dollar_figure overpayment and directed that the overpayment be applied to estimated_tax payments for respondent instead of applying the overpayment to sent petitioners a refund check for dollar_figure petitioners did not cash the refund check shortly thereafter their tax_return came under audit no amount of the claimed overpayment was credited to the tax_year and respondent placed a freeze on the dollar_figure refund for ultimately in connection with petitioners’ earlier case before this court respondent released some portion of the refund through a combination of respondent’s computational and related errors petitioners’ late filing of returns and litigation with respect to and the computational and other differences in the amount of credits to be applied or penalties for any year were compounded these complexities caused further delay in the filing of petitioners’ and tax returns the parties worked diligently and resolved all but one of those differences ultimately the computational differences were agreed to but petitioners contend that they should not be responsible for 6the parties resolved most of the prior years’ computational differences irrespective of their views as to whether the court would have jurisdiction to decide the correct amounts if the parties had disagreed the additions to tax7 and interest for the tax_year in addition petitioners contend that sanctions should be imposed against respondent finally petitioners have countered respondent’s argument that the period of limitations for the tax_year has expired by arguing that either the mitigation provisions or the doctrine_of equitable_recoupment should be applied the global basis for petitioners’ contentions is that respondent’s errors have caused delays resulting in an increase in interest in order to address any of the issues petitioners raise other than whether respondent should be sanctioned we must have jurisdiction over the tax_year respondent contends that the court does not have jurisdiction over the tax_year and alternatively if we did have jurisdiction the period of limitations has expired with respect to a refund claim for petitioners’ tax_year before considering the jurisdictional question we outline the tax_return filing history a dollar_figure overpayment credit from petitioners’ tax_year was credited to the tax_year on date the joint federal_income_tax 7we have already decided that petitioners are not liable for the sec_6651 late-filing additions to tax for and 8we note that petitioners’ tax_year was the subject of a case at docket no 4542-04s settled in date return was filed on date reflecting a dollar_figure balance due respondent however assessed late-filing and late-payment additions to tax and statutory interest on date respondent reduced the amounts of the late-payment additions to tax no tax remains due for the tax_year for the tax_year there were late-filing and late-payment additions to tax of dollar_figure and dollar_figure respectively and accrued interest of dollar_figure petitioners have asked the court to abate or eliminate these amounts before we can consider the merits of petitioners’ arguments we must decide whether we have jurisdiction over the tax_year under certain circumstances the court may consider the merits of an earlier year and its effect on the year s before the court one such example is where carryover losses are in issue however petitioners were not entitled to petition the underlying merits of their tax_year which was the subject of prior litigation that has become final the notice_of_deficiency upon which this case is based contained determinations for petitioners’ and tax years to the extent that prepayment_credits and or overpayments from to could have any effect on the years before the court the parties have resolved those differences and amounts accordingly we lack jurisdiction over the merits of the or tax_year see eg 90_tc_142 having decided that we lack jurisdiction over the tax_year we need not address whether the period of limitations expired or whether mitigation or estoppel applies lastly petitioners contend that respondent should be sanctioned because of errors resulting in delays that occurred during the processing of all of the tax years and although there were processing errors petitioners’ late filing and holding of refund checks compounded and or contributed to the problems and complexity in the administrative process ultimately respondent’s counsel and petitioners have worked together and resolved the liabilities credits and overpayments from one year to another under these circumstances we hold that sanctions are not warranted to reflect the foregoing decision will be entered under rule
